Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 6-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al., US PGPUB 2013/0307761 in view of Kim, US PGPUB 2015/0187318.

As to claim 1, Kwak discloses a method for driving a display panel, the method comprising: acquiring a first common voltage (e.g. first common voltage transmitting line 70a and 70b, fig. 1; wherein the first common voltage transmitting lines transmit a first common voltage to the display area through a plurality of input points);
determining a preset threshold according to the first common voltage; and outputting a second common voltage according to the first common voltage and the preset threshold (e.g. common voltage transmitting lines 90a and 90b, fig. 1, wherein a voltage level of the second common voltage inputted from the input pads 95a and 95b of the second common voltage transmitting lines 90a and 90b is greater by predetermined voltage than the voltage level of the first common voltage inputted from the input pads 75a and 75b of the first common voltage transmitting lines 70a and 70b).
Kwak does not specifically disclose the display panel comprises pixels each of which is divided into a main pixel and a sub-pixel and a voltage difference between both ends of a liquid crystal of the sub-pixel is a difference between the second common voltage and the first common voltage.
However, in the same endeavor, Kim discloses the display panel comprises pixels each of which is divided into a main pixel and a sub-pixel and a voltage difference between both ends of a liquid crystal of the sub-pixel is a difference between the second common voltage and the first common voltage ([0034] the display device according to the exemplary embodiment of the inventive concept may differentiate the reference voltages depending on the polarities of the data voltages with respect to the common voltage so as to maintain fixed voltage differences between the subpixels having the positive polarity and between the subpixels having the negative polarity, thereby providing overall uniform luminance).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kwak to further include Kim’s method of determining a fixed voltage difference in order to improve side visibility.

As to claim 18, Kwak discloses a device for driving a display panel, the device comprising: an acquisition module configured to acquire a first common voltage (e.g. first common voltage transmitting line 70a and 70b, fig. 1; wherein the first common voltage transmitting lines transmit a first common voltage to the display area through a plurality of input points);
an analysis module electrically connected to the acquisition module and configured to determine a preset threshold according to the first common voltage; and a processing and outputting module electrically connected to the acquisition module and the analysis module respectively and configured to output a second common voltage according to the first common voltage and the preset threshold (e.g. common voltage transmitting lines 90a and 90b, fig. 1, wherein a voltage level of the second common voltage inputted from the input pads 95a and 95b of the second common voltage transmitting lines 90a and 90b is greater by predetermined voltage than the voltage level of the first common voltage inputted from the input pads 75a and 75b of the first common voltage transmitting lines 70a and 70b).
Kwak does not specifically disclose the display panel comprises pixels each of which is divided into a main pixel and a sub-pixel and a voltage difference between both 
However, in the same endeavor, Kim discloses the display panel comprises pixels each of which is divided into a main pixel and a sub-pixel and a voltage difference between both ends of a liquid crystal of the sub-pixel is a difference between the second common voltage and the first common voltage ([0034] the display device according to the exemplary embodiment of the inventive concept may differentiate the reference voltages depending on the polarities of the data voltages with respect to the common voltage so as to maintain fixed voltage differences between the subpixels having the positive polarity and between the subpixels having the negative polarity, thereby providing overall uniform luminance).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kwak to further include Kim’s method of determining a fixed voltage difference in order to improve side visibility.

As to claim 6, the combination of Kwak and Kim discloses the method according to claim 1. The combination further discloses outputting the second common voltage according to the first common voltage and the preset threshold comprises: acquiring the preset threshold; and performing data processing on the preset threshold and the first common voltage and outputting the second common voltage (Kwak, e.g. common voltage transmitting lines 90a and 90b, fig. 1, wherein a voltage level of the second common voltage inputted from the input pads 95a and 95b of the second common voltage transmitting lines 90a and 90b is greater by predetermined voltage than the voltage level of the first common voltage inputted from the input pads 75a and 75b of the first common voltage transmitting lines 70a and 70b).

As to claim 7, the combination of Kwak and Kim discloses the method according to claim 6. The combination further discloses performing data processing on the preset threshold and the first common voltage and outputting the second common voltage comprises: performing addition processing on the preset threshold and the first common voltage to obtain a second target voltage; and outputting the second common voltage after performing a data conversion on the second target voltage (Kwak, e.g. common voltage transmitting lines 90a and 90b, fig. 1, wherein a voltage level of the second common voltage inputted from the input pads 95a and 95b of the second common voltage transmitting lines 90a and 90b is greater by predetermined voltage than the voltage level of the first common voltage inputted from the input pads 75a and 75b of the first common voltage transmitting lines 70a and 70b).

As to claim 8, the combination of Kwak and Kim discloses the method according to claim 6. The combination further discloses performing data processing on the preset threshold and the first common voltage and outputting the second common voltage comprises: performing multiplication processing on the preset threshold and the first common voltage to obtain a second target voltage; and outputting the second common voltage after performing a data conversion on the second target voltage (Kwak, [0085] a common voltage line (not shown) for transmitting a predetermined voltage such as common voltage or a common electrode (not shown) may be formed in the first display panel 100 or the second display panel 200).

As to claim 19, the combination of Kwak and Kim discloses the device according to claim 18. The combination further discloses the analysis module includes a processor (Kwak, [0012] In an exemplary embodiment, the display device may further include a signal controller which generates the first common voltage and the second common voltage based on the feedback voltage).

As to claim 20, the combination of Kwak and Kim discloses the device according to claim 18. The combination further discloses the processing and outputting module includes a microcontroller unit (Kwak, signal controller 700, fig. 1).


Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of Kim and Nakano, JP 2004170721.

As to claim 10, Kwak discloses a method for driving a display panel, the method comprising: determining a first common voltage according to the identification information about the chip (e.g. first common voltage transmitting line 70a and 70b, fig. 1; wherein the first common voltage transmitting lines transmit a first common voltage to the display area through a plurality of input points);
(e.g. common voltage transmitting lines 90a and 90b, fig. 1, wherein a voltage level of the second common voltage inputted from the input pads 95a and 95b of the second common voltage transmitting lines 90a and 90b is greater by predetermined voltage than the voltage level of the first common voltage inputted from the input pads 75a and 75b of the first common voltage transmitting lines 70a and 70b).
Kwak does not specifically disclose the display panel comprises pixels each of which is divided into a main pixel and a sub-pixel and a voltage difference between both ends of a liquid crystal of the sub-pixel is a difference between the second common voltage and the first common voltage.
However, in the same endeavor, Kim discloses the display panel comprises pixels each of which is divided into a main pixel and a sub-pixel and a voltage difference between both ends of a liquid crystal of the sub-pixel is a difference between the second common voltage and the first common voltage.
([0034] the display device according to the exemplary embodiment of the inventive concept may differentiate the reference voltages depending on the polarities of the data voltages with respect to the common voltage so as to maintain fixed voltage differences between the subpixels having the positive polarity and between the subpixels having the negative polarity, thereby providing overall uniform luminance).

The combination of Kwak and Kim does not specifically disclose acquiring identification information about a chip, and performing an analog-to-digital conversion on the first common voltage to obtain the first target voltage.
However, in the same endeavor Nakano discloses acquiring identification information about a chip ([0156] the data sent from the external setting device to the liquid crystal display device 1 for data setting in the manufacturing line include test pattern selection data for adjusting white point and gamma data, setting parameters for colors and operation modes, integration there are an operation time reset command, a product serial number, and the like), and 
performing an analog-to-digital conversion on the first common voltage to obtain the first target voltage (as shown in fig. 3, the ADC 15 converts the analog image signal A1a into digital image data A3).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kwak and Kim to further include Nakano’s ADC and the method of viewing angle improvement in order to view clear images from different angles.

As to claim 11, the combination of Kwak, Nakano and Kim discloses the method according to claim 10. The combination further discloses determining the preset threshold according to the first target voltage comprises: determining a grade corresponding to a range of the first target voltage; and determining, according to the (Nakano, [0174] as shown in FIG. 49 as the predetermined image, it is desirable to use an image of an intermediate gradation (128 gradation in the case of 256 gradations) in order to make flicker more conspicuous, wherein the voltage of 128 gradation read as a preset threshold).

As to claim 12, the combination of Kwak, Nakano and Kim discloses the method according to claim 10. The combination further discloses the acquiring identification information about the chip refers to acquiring a factory serial number of the chip ([0156] integration there are an operation time reset command, a product serial number, and the like).

As to claim 13, the combination of Kwak, Nakano and Kim discloses the method according to claim 10. The combination further discloses outputting the second common voltage according to the first common voltage and the preset threshold comprises: acquiring the preset threshold; and performing data processing on the preset threshold and the first common voltage and outputting the second common voltage (Kwak, e.g. common voltage transmitting lines 90a and 90b, fig. 1, wherein a voltage level of the second common voltage inputted from the input pads 95a and 95b of the second common voltage transmitting lines 90a and 90b is greater by predetermined voltage than the voltage level of the first common voltage inputted from the input pads 75a and 75b of the first common voltage transmitting lines 70a and 70b).

As to claim 14, the combination of Kwak, Nakano and Kim discloses the method according to claim 13. The combination further discloses performing data processing on the preset threshold and the first common voltage and outputting the second common voltage comprises: performing addition processing on the preset threshold and the first common voltage to obtain a second target voltage; and
 second target voltage (Nakano, [0033] referring to FIG. 10, the detection result by optical sensor 10 is amplified by amplifying section 16 and sent to ADC 17 after the fluctuation caused by the commercial power supply is removed by LPF 23 shown in FIG. 10).

As to claim 15, the combination of Kwak, Nakano and Kim discloses the method according to claim 14. The combination further discloses outputting the second common voltage after performing a data conversion on the second target voltage comprises: performing a digital-to-analog conversion on the second target voltage based on a preset reference voltage, to obtain the second common voltage; and outputting the second common voltage (Nakano, [0033] referring to FIG. 10, the detection result by optical sensor 10 is amplified by amplifying section 16 and sent to ADC 17 after the fluctuation caused by the commercial power supply is removed by LPF 23 shown in FIG. 10).

As to claim 16, the combination of Kwak, Nakano and Kim discloses the method according to claim 13. The combination further discloses performing data processing on (Nakano, [0033] referring to FIG. 10, the detection result by optical sensor 10 is amplified by amplifying section 16 and sent to ADC 17 after the fluctuation caused by the commercial power supply is removed by LPF 23 shown in FIG. 10).

As to claim 17, the combination of Kwak, Nakano and Kim discloses the method according to claim 16. The combination further discloses outputting the second common voltage after performing a data conversion on the second target voltage comprises: performing a digital-to-analog conversion on the second target voltage based on a preset reference voltage, to obtain the second common voltage; and outputting the second common voltage (Nakano, [0033] referring to FIG. 10, the detection result by optical sensor 10 is amplified by amplifying section 16 and sent to ADC 17 after the fluctuation caused by the commercial power supply is removed by LPF 23 shown in FIG. 10).


Claims 2-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak and Kim as applied to claim 1 above, and further in view of Nakano.

As to claim 2, the combination of Kwak and Kim does not disclose determining the preset threshold according to the first common voltage comprises: performing an analog-to-digital conversion on the first common voltage to obtain a first target voltage; and determining the preset threshold according to the first target voltage.
However, in the same endeavor, Nakano discloses determining the preset threshold according to the first common voltage comprises: performing an analog-to-digital conversion on the first common voltage to obtain a first target voltage; and determining the preset threshold according to the first target voltage (as shown in fig. 3, the ADC 15 converts the analog image signal A1a into digital image data A3).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kwak and Kim to further include Nakano’s ADC in order to view clear images from different angles.

As to claim 3, the combination of Kwak, Nakano and Kim discloses the method according to claim 2. The combination further discloses determining the preset threshold according to the first target voltage comprises: determining a grade corresponding to a range of the first target voltage; and determining, according to the grade corresponding to the range of the first target voltage, the preset threshold corresponding to the first target voltage (Nakano, [0174] as shown in FIG. 49 as the predetermined image, it is desirable to use an image of an intermediate gradation (128 gradation in the case of 256 gradations) in order to make flicker more conspicuous, wherein the voltage of 128 gradation read as a preset threshold).

As to claim 4, the combination of Kwak and Kim does not disclose before acquiring the first common voltage, the method further comprises: acquiring identification information about a chip; and determining the first common voltage according to the identification information about the chip.
However, in the same endeavor, Nakano discloses before acquiring the first common voltage, the method further comprises: acquiring identification information about a chip; and determining the first common voltage according to the identification information about the chip ([0156] the data sent from the external setting device to the liquid crystal display device 1 for data setting in the manufacturing line include test pattern selection data for adjusting white point and gamma data, setting parameters for colors and operation modes, integration there are an operation time reset command, a product serial number, and the like).

As to claim 5, the combination of Kwak, Nakano and Kim discloses the method according to claim 4. The combination further discloses the acquiring identification information about the chip refers to acquiring a factory serial number of the chip ([0156] the data sent from the external setting device to the liquid crystal display device 1 for data setting in the manufacturing line include test pattern selection data for adjusting white point and gamma data, setting parameters for colors and operation modes, integration there are an operation time reset command, a product serial number, and the like).

As to claim 9, the combination of Kwak and Kim does not disclose outputting the second common voltage after performing a data conversion on the second target voltage comprises: performing a digital-to-analog conversion on the second target voltage based on a preset reference voltage, to obtain the second common voltage; and outputting the second common voltage.
However, in the same endeavor, Nakano discloses outputting the second common voltage after performing a data conversion on the second target voltage comprises: performing a digital-to-analog conversion on the second target voltage based on a preset reference voltage, to obtain the second common voltage; and outputting the second common voltage (as shown in fig. 3, the ADC 15 converts the analog image signal A1a into digital image data A3).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Kwak and Kim to further include Nakano’s ADC in order to view clear images from different angles.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        1/20/2022